                                          Case 3:18-cv-07826-EMC Document 89 Filed 03/08/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     ALICE BROWN,                                       Case No. 18-cv-07826-EMC (TSH)
                                  11                     Plaintiff,
                                                                                            DISCOVERY ORDER
                                  12               v.
Northern District of California
 United States District Court




                                                                                            Re: Dkt. No. 85
                                  13     CITY OF CRESCENT CITY, et al.,
                                  14                     Defendants.

                                  15

                                  16          Plaintiff Alice Brown alleges that Crescent City Police Office Defendant Ethan Miller
                                  17   made a racially motivated traffic stop at 3:36 a.m. on January 1, 2018. ECF No. 1 (Complaint).
                                  18   Fact discovery closed on February 25, 2021, and we are now here on four discovery disputes.
                                  19          1.        Jokes on Social Media
                                  20          First, during Miller’s deposition, defense counsel instructed him not to answer when he
                                  21   was asked if he had posted jokes on social media about black people, Muslim people, immigrants
                                  22   or gay people. During the deposition, counsel did not state a reason for giving the instruction, but
                                  23   the defense now says it was based on privacy and lack of relevance.
                                  24          “Generally, [social networking site] content is neither privileged nor protected by any right
                                  25   of privacy.” Mailhoit v. Home Depot U.S.A., Inc., 285 F.R.D. 566, 570 (C.D. Cal. 2012) (quoting
                                  26   Davenport v. State Farm Mut. Auto. Ins., Co., 2012 WL 555759, *1 (M.D. Fla. Feb. 21, 2012));
                                  27   see also Voe v. Roman Catholic Archbishop of Portland, 2015 WL 12669899, *2 (D.Or. Mar. 10,
                                  28   2015) (“[T]he content of social networking sites is not protected from discovery merely because a
                                          Case 3:18-cv-07826-EMC Document 89 Filed 03/08/21 Page 2 of 5




                                   1   party deems the content ‘private.’”) (citations and quotation marks omitted). In cases involving

                                   2   requests for production – as opposed to deposition questions – “Courts within the Ninth Circuit

                                   3   have permitted discovery of a party’s social media information and communications where the

                                   4   request was narrowed by websites or platforms, time-period, and content related to the case.”

                                   5   Hinostroza v. Denny’s Inc., 2018 WL 3212014, *6 (D.Nev. June 29, 2018) (summarizing case

                                   6   law). As shown in the case law summarized in Hinostroza, see id., courts have demanded a pretty

                                   7   solid showing of relevance and proportional scope before requiring a litigant to turn over his or her

                                   8   social media posts.

                                   9          The calculus is different here, though, because we’re talking about deposition questions,

                                  10   rather than the social media posts themselves. The deponent’s answers will be limited by human

                                  11   memory. There is no burden on a witness to testify from memory, so the limits on document

                                  12   sources and time periods that are a normal part of document collection and production do not
Northern District of California
 United States District Court




                                  13   apply in the same way to deposition questions.

                                  14          The important issue, therefore, is relevance. The deposition questions at issue are not

                                  15   specific to the traffic stop on January 1, 2018, or to anything Miller did in his capacity as a police

                                  16   officer. Rather, Brown alleges that Miller conducted the traffic stop for a racially motivated

                                  17   reason. Because juries cannot read minds, unless Miller made racial comments at the time or

                                  18   admitted this was his motivation, Brown will need circumstantial evidence to show racial

                                  19   motivation. If Miller posted jokes about black people on social media, that would show that he

                                  20   harbors racist beliefs, which makes it more plausible that he may have conducted a racially

                                  21   motivated traffic stop. The Court understands the distance between (1) evidence that someone

                                  22   told a racist joke and (2) concluding that on a specific day a particular action he took was racially

                                  23   motivated. Nonetheless, Brown is allowed to take discovery into circumstantial evidence of racial

                                  24   animus, and it is for the trier of fact to determine how persuasive it is. Accordingly, Brown may

                                  25   ask Miller about any jokes he may have posted about black people on social media, including

                                  26   reasonable follow up questions about any such jokes, such as details about the jokes and whether

                                  27   and when he deleted them. The Court orders that this deposition take place within 30 days.

                                  28          The Court denies the motion to compel as to jokes about Muslims, immigrants and gay
                                                                                          2
                                          Case 3:18-cv-07826-EMC Document 89 Filed 03/08/21 Page 3 of 5




                                   1   people. There is no allegation in this case that Miller committed any improper actions on the basis

                                   2   of animus toward those groups, so those questions are not relevant. During oral argument, Brown

                                   3   argued that questions about other forms of animus are relevant to the more general subject of

                                   4   bigotry. While that may be true, the pleadings frame what is legally relevant, and here Brown

                                   5   alleges that she is black and was racially profiled. She does not allege that she is Muslim, an

                                   6   immigrant or gay, or that Miller took action against her based on animus toward those groups.

                                   7   The Court is willing to cast a broad net in an effort to find circumstantial evidence of racial

                                   8   animus, but it is difficult to understand how telling a joke about gay people on social media could

                                   9   be relevant to showing that a traffic stop Miller made three years ago was based on race.

                                  10           2.      Participation in Protests
                                  11           Defense counsel also instructed Miller not to answer when he was asked whether he had

                                  12   ever participated in a counter-protest to a Black Lives Matter protest or in a Blue Lives Matter
Northern District of California
 United States District Court




                                  13   protest. As with the question about jokes about black people, these questions are distant from the

                                  14   traffic stop on January 1, 2018. As discussed at the hearing, the Court’s tentative inclination was

                                  15   not to order Miller to answer these questions. However, based on further reflection and having

                                  16   considered the oral argument, the Court concludes these questions are relevant enough to warrant

                                  17   deposition questions. Jokes about black people are a pretty good sign of racist intent, even though

                                  18   it is still a long way from a racist joke to the conclusion that a police officer did a particular thing

                                  19   on a particular day for a racist reason. By contrast, the meaning of participating in a counter-

                                  20   protest to a Black Lives Matter protest or in a Blue Lives Matter protest may be contested. Brown

                                  21   acknowledged this at the hearing and argued that follow up questions concerning the nature of the

                                  22   protests could shed light on that meaning. For example, if Miller participated in a peaceful Blue

                                  23   Lives Matter protest in which people carried signs affirming their support for the police, that

                                  24   would not likely amount to evidence of racist beliefs. By contrast, if Miller participated in a

                                  25   violent counter-protest to a Black Lives Matter protest, and if people were prominently displaying

                                  26   swastikas during the counter-protest, the trier of fact might find that to be circumstantial evidence

                                  27   that Miller harbors racial animus. Depositions are allowed to be exploratory, and a questioning

                                  28   attorney does not have to prove in advance that a line of questioning will definitely yield useful
                                                                                           3
                                          Case 3:18-cv-07826-EMC Document 89 Filed 03/08/21 Page 4 of 5




                                   1   answers, just that the questions are calculated to do so.

                                   2          Further, Miller’s argument that this line of questioning impinges on his First Amendment

                                   3   rights of political association, while having some force, is ultimately not persuasive. “The

                                   4   Constitution protects against the compelled disclosure of political associations and beliefs. Such

                                   5   disclosures can seriously infringe on privacy of association and belief guaranteed by the First

                                   6   Amendment.” Brown v. Socialist Workers ’74 Campaign Comm., 459 U.S. 87, 91 (1982)

                                   7   (citations and quotation marks omitted). However, Brown seeks to ask Miller about his

                                   8   participation in public protests, not about his private political associations. Black Lives Matter

                                   9   protests, counter-protests to Black Lives Matter protests, and Blue Lives Matter protests often

                                  10   garner media attention, and the protestors are sometimes photographed, not least by other

                                  11   protestors who disseminate pictures of the protests on social media to promote and publicize their

                                  12   cause. Participants in those protests do not think they are attending a secret meeting. Indeed, the
Northern District of California
 United States District Court




                                  13   point of a protest is to be public – if no one saw it, it would be a failure. Accordingly, while

                                  14   asking Miller about his participation in these protests does to a certain extent ask him about his

                                  15   political associations, it only asks about associations he chose to make public.

                                  16          Therefore, the Court orders that Brown may ask Miller about his participation in any Black

                                  17   Lives Matter counter-protest or in any Blue Lives Matter protest, and may ask reasonable follow

                                  18   up questions concerning the nature of those protests and Miller’s participation in them.

                                  19          3.      Preservation of Social Media Posts
                                  20          Third, Brown requests an order requiring Miller to take affirmative steps to preserve his

                                  21   social media posts. The problem with this request is that fact discovery closed on February 25,

                                  22   2021, ECF No. 77, the last day to move to compel was March 4, 2021, see Civil L.R. 37-3, and

                                  23   Brown has not moved to compel the production of those social media posts. Indeed, Miller says

                                  24   Brown did not even ask for them in discovery, and Brown does not dispute that. It seems,

                                  25   therefore, that Brown’s ability to obtain this discovery is over, and the Court does not see why it

                                  26   should enter a preservation order only after fact discovery has closed.

                                  27          4.      Video of the Traffic Stop
                                  28          During oral argument, Brown informed the Court that the fourth issue is now moot.
                                                                                          4
                                          Case 3:18-cv-07826-EMC Document 89 Filed 03/08/21 Page 5 of 5




                                   1   Accordingly, the Court takes no action on it.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: March 8, 2021

                                   5
                                                                                           THOMAS S. HIXSON
                                   6                                                       United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       5
